Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 13, 2017. It is noted, however, that applicant has not filed a certified copy of the CN 201710949495.6 application as required by 37 CFR 1.55 along with the national stage application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotation system and the observation instrument being fodably mounted and the foldably mounted mechanism (claims 10-11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 141, 142, 406-1 and 400-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control system, a moving system, a power system and an observation system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the applicant claims the moving system can be “a rotation system capable of generating rotation”, however, the applicant does not discuss in detail or illustrate a rotation system, and therefore, it is unclear what the applicant tis trying to claim with respect to ta rotation system. Claims 5-6 are rejected for depending from claim 2.
With respect to claims 3-6, the specifics of the vibration system are unclear since the different moving systems are claimed in the alternative (see 112(d) rejection below).
With respect to claim 6, it is noted that the claim depends from claim 5 in which the applicant has claimed the tool is detachably mounted on the vibration transmission device, therefore, it is unclear what the applicant is trying to claim with respect to the limitation of it being detachably mounted again. For examination purposes, it is being interpreted as the same as that of claim 5, however, the applicant should amend the claim to clarify. It is suggested that the applicant delete the repeated limitations.  
With respect to claims 8-11, it is unclear how only the front end of the oral observation instrument is detachably mounted on the host. Such that the applicant has claimed the entire oral observation instrument connected to the host. For examination purposes, the limitation is being interpreted as the entire oral instrument is detachably connected to the host, however, the applicant should amend the claims to clarify. 
Further with respect to claims 10-11, it is unclear how the observation instrument is detachably connected (claim 7 from which the both claim from) and foldably connected to the host. For examination purposes, the limitation is being interpreted as only foldable, however, the applicant should amend the claims to clarify.  
Claim 13 recites the limitation "the polishing work part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 14-15 and 20 the limitation of the different elements that “may be” connected and used are unclear. It is noted that by the use of the limitation “may be” the applicant is not positively claiming the limitation only that it is possible for the instrument to be used as claimed.  It is suggested that the applicant amend the claims to positively claim the tools and use of the variety of tools. 
Further it is unclear if the additional tools are placed on the host with the cleaning and polishing tool or the cleaning and polishing tool is removed and the additional tools are placed on the host in their place. For examination purposes, the limitations are being interpreted as such that only one tool is used at a time (with the exception of the flusher) and they are removable and interchangeable, however, the applicant should amend the claims to clarify. 
With respect to claim 16, it is noted that only a single tool has been claimed in 15, therefore the use of “and” in claim 16 is unclear as it appears that the applicant is claiming all the tools. It is suggested that the applicant amend the claim to replace “and” with “or” to clarify what is being claimed. 
With respect to claim 17, it is noted that it is unclear how the combination of the flusher being detachably mounted as claimed is configured as disclosed. It is believed that the applicant does not have specific support for the combination when that alternative of the flusher is selected. It is suggested that the applicant clarify which combination of tools are provided with the detachable mounting as claimed. 
With respect to claims 18-20, the specifics of the flusher are unclear since the different tools are claimed in the alternative (see 112(d) rejection below).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 and 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claims 5 and 15, the applicant claims several limitations in the alternative and then further claims only one of the elements that was claimed in the alternative excluding the other limitations. Therefore, the claims do not contain each and every limitation from the claims it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636).
Kawamura teaches a visual tooth cleaning instrument comprising a host 5, an oral observation instrument (video scope including base 7 and associated elements) and a cleaning tool 15, wherein the host 5 comprises a power system (par. 41 “In the grip portion 5, there are incorporated: a power battery”), a circuit system (par. 41, “a 
Kohler teaches a visual tooth cleaning, grinding and polishing instrument, comprising a host 12, an oral observation system 32 and a cleaning and polishing tool (see fig. 1, par. 63, specifically a scaler is known to clean and polish a tooth). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cleaning tool of Kawamura with the cleaning and polishing tool taught by Kohler in order to use the instrument in a variety of dental procedures as needed and in order to easily replace worn tools.  It is further noted that the specific tool would have been an obvious matter of design choice based on the cleaning needs of the patient and that Kohler further teaches a brush as taught by Kawamura and therefore, the tools are shown to be user if a variety of known dental procedures based on the needs of the user.  
With respect to claim 7, Kawamura teaches the illuminating system 11 and the observation system 8/9/10/12 are disposed at a front end of the oral observation instrument, and the illumination system and the observation system are connected to the hos 5 through the circuit system and the control system (pars. 41, 44).
With respect to claim 14, Kawamura teaches an electric toothbrush head mounted on the host of the visual tooth cleaning instrument and the electric toothbrush head connect to the moving system of the hose (see fig. 2, par. 41), however, does not 
Kohler teaches the visual tooth cleaning, grinding and polishing instrument wherein the cleaning and polishing head connected to the host can be removed and an electric toothbrush may be connected to the moving system 210 in the host (see figs. 1, 10, pars. 63, 75). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the use of only toothbrush with a water jet as taught by Kawamura to include other cleaning heads useful in dental procedures as taught by Kohler in order to use a single tool for providing intraoral imaging for variety of known dental procedures based on the needs of the user.
With respect to claim 15, Kawamura further teaches the tool further comprising an interdental cleaning tool comprising a flusher 1/2 (pars. 41 “a control switch 6 for controlling an operation of the video scope, and jetting of the liquid and driving of an electric toothbrush”, par. 51 “However, if the toothbrush 15, the nozzle 1 and the pipe 2 are arranged so as t be able to be mounted to the video scope at the same time”).
With respect to claim 16, wherein a water column sprayed by the flusher is within the field of view of the observation system of the oral observation instrument (par. 15 “so that a washing operation can be performed while confirming a place to be washed on an image.”, further pars. 47-48).
With respect to claim 18, wherein the flusher comprises a sprayer 1, a water tank, a water pipe 2, a water spraying switch and a pressurizing device (par. 45, such that the pump is the pressurizing device and there are 2 switches 6, see fig. 2).
With respect to claim 19, Kawamura teaches the flusher being on the host, and further teaches in a second embodiment, as illustrated in fig. 5, wherein the sprayer 21 is built in the housing 7/13 of the front end of the oral observation instrument (see fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of figure 2 of Kawamura which teaches the flusher having a separate tube connected to the host, with the embodiment of figure 5 to includes the sprayer of the flusher on the housing of the oral observation instrument since it has been held that forming in one piece an article which has formerly been formed in two piece and put together involves only routine skill in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 
With respect to claim 20, the combination of Kawamura/Kohler teaches wherein the flusher may be used in conjunction with the dental floss or the fetching forceps (par. 63, regarding the use of forceps and fig. 1 showing a floss). Such that the host with the flusher taught by Kawamura has been modified with Kohler to include the interchangeable tool, therefore, the tool placed on the host comprising the flusher may be the floss or forceps taught by Kohler. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cleaning tool of Kawamura with the variety of tools as taught by Kohler in order to use the instrument in a variety of dental procedures as needed.  It is further noted that the specific tool would have been an obvious matter of design choice based on the cleaning needs of the patient and that Kohler further teaches a brush as taught by Kawamura and therefore, the tools are shown to be user if a variety of known dental procedures based on the needs of the user.  

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claim 1 above, and further in view of Craft et al. (5,613,259).
Kawamura/Kohler teaches the invention as substantially claimed and discussed above, however, does not specifically teach the moving system is a vibration system capable of generating vibration or a rotation system capable of generating rotation, wherein the vibration system comprising a vibration generating device and a vibration transmission device capable of transmitting the vibration generated by the vibration generating device, one end of the vibration transmission device is connected to the vibration generating device, and the other end of the vibration transmission device is connected to the cleaning and polishing tool, wherein the vibration generating device is an electromagnetic vibration device comprising an electromagnetic vibrator or a magnetic suspension motor or a piezoelectric transducer, wherein the cleaning and polishing tool is detachably mounted on the vibration transmission device and the cleaning and polishing tool is detachably mounted on the vibration transmission device in a mode of concave-convex claiming connection or interference fit connection or rotation connection.
Craft teaches a tool cleaning instrument with respect to claim 2, comprising the moving system is a vibration system capable of generating vibration (col. 4, ll. 12-19, col 6, ll. 9-25, such that the electromagnetic motor 30 and associated elements are the system), with respect to claim 3, wherein the vibration system comprising a vibration generating device 30 and a vibration transmission device 40 capable of transmitting the . 

Claims 8-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claims 7 and 15 above, and further in view of Vashi (2013/0061412).
Kawamura/Kohler teaches the invention as substantially claimed and discussed above, however, does not specifically teach the front end of the oral observation instrument is detachably mounted on the host, wherein the front end of the oral 
Vashi teaches a dental cleaning system wherein with respect to claim 8, the front end of the oral observation instrument 21 is detachably mounted on the host 2 (see fig. 30), with respect to claim 10, wherein the front end of the oral observation instrument 21 is foldably mounted on the host 2 (see figs. 32, 34) and with respect to claim 11, wherein the front end of the oral observation instrument 21 is foldably mounted through a rotating shaft type moving mechanism 25. Vashi further teaches with respect to claim 9, wherein the front end of the oral observation instrument is detachably mounted on the host in a mode of clamping connection 18, however, does not specifically teach a concave convex clamping connection. It is noted that it would have been obvious to one having ordinary skill in the art to modify the shape of the clamping connection since a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey,
Vashi further teaches with respect to claim 17, wherein the cleaning tool is detachably mounted on the oral observation instrument 21 through a connecting mechanism 22/23. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the instrument taught by Kawamura/Kohler to includes the detachable and folding oral observation unit and connection mechanism on the detachable observation mechanism in order to ensure the all the different removable elements are properly connected together, in order to easily replace worn tools and since it has been held that forming in one piece an article which has formerly been formed in two piece and put together involves only routine skill in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claim 1 above, and further in view of Wagner (6,247,477).
Kawamura/Kohler teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cleaning and polishing tool comprising a polisher work part having grinding and polishing functions and geometrically shaped as a conical cleaning and polishing head or a spherical cleaning and polishing head or a flat cleaning polishing head and wherein the polishing work part is provided with a flexible containing cavity capable of containing polishing glue or toothpaste.
Wagner teaches a dental instrument with respect to claim 12 comprising a cleaning and polishing tool  which comprises a polishing work part having a grinding .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Werner has been cited to show that scalers are known to clean and polish teeth (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/17/2021